Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-28-2001

Page v. Bartels
Precedential or Non-Precedential:

Docket 01-1943




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Page v. Bartels" (2001). 2001 Decisions. Paper 141.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/141


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            No. 01-1943
                          ________________

         DONALD PAGE; GERTRUDE WATERS; HAROLD EDWARDS;
     KATHY EDWARDS; WILLIAM COSTLY; CAROL G. SCANTLEBURY;
      JOSE A. CABEZA; VICTOR CABEZA; ANTONIO J. ALMEIDA;
          MARIO H. NENO; DAVID VARGAS; ELVI VASQUEZ;
          JOSEPH ARTEAGA; FRED SHAW; CHARLES ROBINSON;
                AARON COLLINS; ALLEN BARNHARDT;
             THE STATE SENATE REPUBLICAN MAJORITY;
            ASSEMBLY REPUBLICAN MAJORITY, Appellants

                                v.

  LARRY BARTELS; RICHARD CODEY; SONIA DELGADO; THOMAS GIBLIN;
   LEWIS GREENWALD; BONNIE WATSON-COLEMAN, in their official
  capacity as Members of the STATE OF NEW JERSEY APPORTIONMENT
 COMMISSION; DEFORST B. SOARIES, JR., Secretary of the State of
New Jersey; JOHN FARMER, Attorney General of the State of New Jersey
             _______________________________________

          On Appeal From the United States District Court
                   For the District of New Jersey
                    (D.C. Civ. No. 01-cv-01733)
          District Judge: Honorable Dickinson R. Debevoise
             _________________________________________

                       Argued: April 23, 2001

          Before: BECKER, Chief Judge, GARTH and GREENBERG
                          Circuit Judges.

                 (Opinion Filed: April 23, 2001)

                   ____________________________

                      ORDER AMENDING OPINION
                   ____________________________

     The slip opinion filed April 23, 2001 is amended as follows:

     1.   On page 20, second paragraph, line 11, insert "[or her]" after
"his."

     2. On page 22, footnote 10, line 5, change the word "in" to
"before."

     3. On page 25, first full paragraph, line 9, capitalize the "S" in
the word "State."
     4. On page 29, line 6, the phrase should read "to avoid also
postponing."

               5. On page 32, first full paragraph, line 2, the line
should read" the Legislature
          from postponing by statute the time of the."

                             BY THE COURT:



                             /s/ Edward R. Becker
                             Chief Judge

DATED:   June 25, 2001
.